Exhibit 10.1

 

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of November 6, 2018 (the “Effective Date”), is made by and among CITIBANK, N.A.
(together with its successors and/or assigns, “Buyer”), TRMT CB LENDER LLC, a
Delaware limited liability company (“Seller”), and for the purpose of
acknowledging and agreeing to the provision set forth in Section 3 hereof,
TREMONT MORTGAGE TRUST, a Maryland real estate investment trust (“Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of February 9, 2018  (as such agreement may be amended,
supplemented, extended, restated, replaced or otherwise modified from time to
time, the “Repurchase Agreement”);

 

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

 

WHEREAS, Seller and Buyer desire to modify the definition of the Stated Facility
Expiration Date as set forth herein.

 

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

 

1.                                      Modification of Repurchase Agreement. 
The following definition in Article 2 of the Repurchase Agreement is hereby
deleted in its entirety with the version below substituted therefor:

 

“Stated Facility Expiration Date” shall mean November 6, 2021 (or if such day is
not a Business Day, the next succeeding Business Day).

 

2.                                      Seller’s Representations.  Seller has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment.  This Amendment has been duly executed and delivered by or on
behalf of Seller and constitutes the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.  No Event of Default has occurred and is continuing,
and no Event of Default will occur as a result of the execution, delivery and
performance by Seller of this Amendment.  Any consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority
required for the execution, delivery and performance by Seller of this Amendment
has been obtained and is in full force and effect (other than consents,
approvals, authorizations, orders, registrations or qualifications that if not
obtained, are not reasonably likely to have a Material Adverse Effect).

 

3.                                      Reaffirmation of Guaranty.  Guarantor
has executed this Amendment for the purpose of acknowledging and agreeing that,
notwithstanding the execution and delivery of this

 

--------------------------------------------------------------------------------



 

Amendment and the amendment of the Repurchase Agreement hereunder, all of
Guarantor’s obligations under the Guaranty remain in full force and effect and
the same are hereby irrevocably and unconditionally ratified and confirmed by
Guarantor in all respects.

 

4.                                      Conditions Precedent.  This Amendment
and its provision shall become effective upon the execution and delivery of this
Amendment by a duly authorized officer of each of Seller, Buyer and Guarantor.

 

5.                                      Agreement Regarding Expenses.  Seller
agrees to pay Buyer’s reasonable out of pocket expenses (including reasonable
legal fees) incurred in connection with the preparation and negotiation of this
Amendment promptly (and after Buyer or Buyer’s counsel gives Seller an invoice
for such expenses).

 

6.                                      Full Force and Effect.  Except as
expressly modified hereby, all of the terms, covenants and conditions of the
Repurchase Agreement and the other Transaction Documents remain unmodified and
in full force and effect and are hereby ratified and confirmed by Seller.  Any
inconsistency between this Amendment and the Repurchase Agreement (as it existed
before this Amendment) shall be resolved in favor of this Amendment, whether or
not this Amendment specifically modifies the particular provision(s) in the
Repurchase Agreement inconsistent with this Amendment.  All references to the
“Agreement” in the Repurchase Agreement or to the “Repurchase Agreement” in any
of the other Transaction Documents shall mean and refer to the Repurchase
Agreement as modified and amended hereby.

 

7.                                      No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Buyer under the Repurchase Agreement, the Guaranty, any
of the other Transaction Documents or any other document, instrument or
agreement executed and/or delivered in connection therewith.

 

8.                                      Headings.  Each of the captions
contained in this Amendment are for the convenience of reference only and shall
not define or limit the provisions hereof.

 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, and all such counterparts shall together
constitute the same agreement.  Signatures delivered by email (in PDF format)
shall be considered binding with the same force and effect as original
signatures.

 

10.                               Governing Law.  This Amendment shall be
governed in accordance with the terms and provisions of Article 19 of the
Repurchase Agreement.

 

[No Further Text on this Page; Signature Pages Follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

 

 

SELLER:

 

 

 

TRMT CB LENDER LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ G. Douglas Lanois

 

 

Name: G. Douglas Lanois

 

 

Title: Chief Financial Officer and Treasurer

 

[SIGNATURES PAGES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

GUARANTOR:

 

 

 

TREMONT MORTGAGE TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ G. Douglas Lanois

 

Name: G. Douglas Lanois

 

Title: Chief Financial Officer and Treasurer

 

[SIGNATURES PAGES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name: Richard B. Schlenger

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------